The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is a response to communication of July 1, 2022.  Claim 1 was canceled previously, Therefore, claims 2-21 are currently active in the application.

Response to Arguments
Applicant's arguments filed 2-21 have been fully considered but they are not persuasive. Specifically, the Applicant argues that the secondary reference to Yang et al. is not in the same field of endeavor. Examiner respectfully disagrees and points out that the instant claims are unduly broad and could be read over the cited prior art.  The Applicant argues that the reference to Yang is directed to a content management defined as “digital content management”. Applicant is respectfully reminded that the instant invention is also related to operation with application information, which is also digital content management. The Applicant states that Yang does not mention keyboard characters. However, the reference to Yang et al. relates to creation of groups of GUI objects with lesser elements. The Applicant’s invention operates with virtual keys/objects and reference to Yang clearly shows management of virtual objects of application. Additionally, in respect of the limitation “the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard” there is no enough detailed description in the original disclosure, why reduction of number of keys are so significant. It is clear that according to the instant invention control functions mapped with set of keys. The primary reference to Casparian teaches electronic device capable to obtain application information associated with an application stored on the electronic device which determines that the application information comprises a mapping of control functions to a subset of keyboard characters as discussed at least in paragraphs [0032-0033]. Pointedly, Casparian’s application creates customized keyboard layouts which could have different numbers of keys. In paragraph [0032] with reference to Figure 2 of Casparian teaches “ the macro option 226 can be used to associate a string of functions in a first-person shooter application with a particular key. When the key is pressed during execution of the game, the processor 110 ensures that the sequence of functions is executed. This allows a user of a particular application to execute complex function sequences with fewer keystrokes, improving the user's efficiency with an application.” This mapping of control functions very close to limitations of claims 2 and 16. Accordingly, the previous rejection is maintained and made final. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 rejected under pre- AIA  35 U.S.C. 103(a) as being unpatentable over Casparian et al. (US Patent Publication Application 2009/0183098 A1) in view of Yang et al. (US Patent Publication Application (2010/0077334 A1).  
	n regard of claim 2, Casparian et al. disclose a method implemented by an electronic device (See Figure 1 of Casparian et al. illustrating electronic device (100)), the method comprising: obtaining application information associated with an application stored on the electronic device (See Figure 5 of Casparian et al. illustrating the step of obtaining application information as shown in steps (506, 508) and discussed in paragraphs [0025-0026] as obtaining information pertaining to the application that is associated with the particular keyboard profiles); determining that the application information comprises a mapping of control functions to a subset of keyboard characters, (See Figures 1 of Casparian et al. showing particular keyboard profiles (130, 132) can be associated with particular applications as discussed in paragraph [0024], which is customized for each application, paragraphs [0020-0025] of Casparian et al.); rendering and displaying, by the electronic device based on the mapping, the subset of keyboard characters; and controlling operation of the application in response to actuation of the subset of keyboard characters (See Figure 5 of Caspaian et al. reference numerals (508, 510) illustrating rendering based on mapping as discussed in paragraphs [0020-0025, 0043-0046] actuation of subset of keyboard characters ).
	However, the reference to Caspaian et al. does not specifically discuss the method wherein the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard. 
	In the same field of endeavor Yang et al. discloses the method for determining subset of characters (415) comprising fewer than all of a plurality of characters (411) as shown in Figure 4A and discussed in paragraphs [0066-0067].
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use sets with fewer characters as shown by Yang et al. with the device of Casparian et al. in order to improve management of application screen while displaying content.
	In regard of claim 3, Casparian et al. and Yang et al. further disclose the method of claim 2, wherein the display is a touch sensitive display (See at least Figure 1 of Casparian et al. illustrating a touch sensitive display (104, 106) as discussed in paragraphs [0017-0018]) .
	In regard of claim 4, Casparian et al. and Yang et al. further disclose the method of claim 2, wherein the subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard (See Figure 2 of Casparian et al. illustrating keyboard with arrangement corresponding to  characters of a physical keyboard).
	In regard of claim 5, Casparian et al. and Yang et al. further disclose the method of claim 2, wherein a layout of the subset of keyboard characters on the display is customizable (See at least Figure 2 and paragraph [0058] of Yang et al. reference numeral (S209) which allows to customize the set according to event triggered by user behavior).
	In regard of claim 6, Casparian et al. and Yang et al. further disclose the method of claim 2, wherein the application is executed in a web browser (See at least paragraph [0034] of Yang et al. discussing that the application is executed in a web browser (Internet)).
	In regard of claim 7, Casparian et al. and Yang et al. further disclose the method of claim 6, wherein the application is a plug-in application for the web browser (See at least paragraph [0034] of Yang et al. discussing that the application is a plug-in application (LAN card)).
	In regard of claim 8, Casparian et al. and Yang et al. further disclose the method of claim 2, further comprising launching the application on the electronic device prior to obtaining information (See at least Figure 5 of Casparian et al. illustrating launching the application (506) before obtaining information (508)).
	In regard of claim 9, Casparian et al. and Yang et al. further disclose the method of claim 2, wherein the application information is obtained from a remote site over a network (See at least paragraph [0034] of Yang et al. discussing connection to network).
	In regard of claim 10, Casparian et al. and Yang et al. further disclose an electronic device, comprising: at least one processor; and a display device having a touch-sensitive display screen, the at least one processor being configured to: obtain application information associated with an application stored on the electronic device; determine that the application information comprises a mapping of control functions to a subset of keyboard characters, the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; render and display the subset of keyboard characters based on the mapping; and control operation of the application in response to actuation of the subset of keyboard characters (See rejection of claim 1 and Figure 1 of Casparian et al. illustrating electronic device (100) comprising processor (110) and display device (104) with touch-sensitive screen (106) and processor can access information associated with application  (120, 122) stored on the electronic device (112) and determine that the application information is mapping of control function (130, 132) see further rejection of claim 2 provided above).
	In regard of claim 11, Casparian et al. and Yang et al. further disclose the electronic device of claim 10, wherein the subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard (See Figures 1-2 of Casparian et al. showing arrangement of keys on a keyboard as also discussed in rejection of claim 2 provided above).
	In regard of claim 12, Casparian et al. and Yang et al. further disclose the electronic device of claim 10, wherein a layout of the subset of keyboard characters on the display screen is customizable (See rejection of claim 5 provided above).
	In regard of claim 13, Casparian et al. and Yang et al. further disclose the electronic device of claim 10, wherein the application is executed in a web browser (See rejection of claim 6 provided above).
	In regard of claim 14, Casparian et al. and Yang et al. further disclose the electronic device of claim 13, wherein the application is a plug-in application for the web browser (See rejection of claim 7 provided above).
	In regard of claim 15, Casparian et al. and Yang et al. further disclose the electronic device of claim 10, wherein the at least one processor is further configured to launch the application on the electronic device prior to obtaining information (See rejection of claim 8 provided above).
	In regard of claim 16, Casparian et al. and Yang et al. further disclose a non-transitory computer-readable medium storing code which, when executed by a processor of an electronic device, causes the electronic device to implement: obtaining application information associated with an application stored on the electronic device; determining that the application information comprises a mapping of control functions to a subset of keyboard characters, the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; rendering and displaying, by the electronic device based on the mapping, the subset of keyboard characters; and controlling operation of the application in response to actuation of the subset of keyboard characters (See Figure 1 of Casparian et al. illustrating computer readable medium (112) and processor (110) see further rejection of claim 2 provided above) .
	In regard of claim 17, Casparian et al. and Yang et al. further disclose the non-transitory computer-readable medium of claim 16, wherein the subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard (See rejection of claim 4 provided above).
	In regard of claim 18, Casparian et al. and Yang et al. further disclose the non-transitory computer-readable medium of claim 16, wherein a layout of the subset of keyboard characters on the display is customizable (See rejection of claim 5 provided above).
	In regard of claim 19, Casparian et al. and Yang et al. further disclose the non-transitory computer-readable medium of claim 16, wherein the application is executed in a web browser (See rejection of claim 6 provided above).
	In regard of claim 20, Casparian et al. and Yang et al. further disclose the non-transitory computer-readable medium of claim 19, wherein the application is a plug-in application for the web browser (See rejection of claim 7 provided above).
	In regard of claim 21, Casparian et al. and Yang et al. further disclose the non-transitory computer-readable medium of claim 16, wherein the electronic device is caused to implement obtaining information after the application is launched (See Figure 5 of Casparian et al. illustrating implementation of obtaining information (508) after the application is launched (506) and discussed in paragraphs [0045-0046]).

Double Patenting
In response of July 1, 2022 the Applicant acknowledged alleged non-statutory double-patenting rejection, but requested that this refection be held in abeyance pending resolution of the outstanding obviousness rejection. Accordingly, the double patenting rejection is maintained and made final. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,908,812. Although the claims at issue are not identical, they are not patentably distinct from each other because both references are related to an electronic device obtaining application information associated with an application stored in the electronic device and determine that the application information comprises a mapping of control functions to a subset of keyboard characters, the subset comprising fewer than all of ta plurality of keyboard characters of a virtual keyboard and render and display the subset of keyboard characters based on the mapping and control operation of the application is response to actuation of the subset of keyboard characters.

Instant application 17/132,741
Conflicting US Patent 10,908,812
2. A method implemented by an electronic device, the method comprising: obtaining application information associated with an application stored on the electronic device; determining that the application information comprises a mapping of control functions to a subset of keyboard characters, the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; rendering and displaying, by the electronic device based on the mapping, the subset of keyboard characters; and controlling operation of the application in response to actuation of the subset of keyboard characters.

3. The method of claim 2, wherein the display is a touch sensitive display.

4. The method of claim 2, wherein the subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard.

5. The method of claim 2, wherein a layout of the subset of keyboard characters on the display is customizable.

6. The method of claim 2, wherein the application is executed in a web browser.

7. The method of claim 6, wherein the application is a plug-in application for the web browser.

8. The method of claim 2, further comprising launching the application on the electronic device prior to obtaining information.

9. The method of claim 2, wherein the application information is obtained from a remote site over a network.

10. An electronic device, comprising: at least one processor; and a display device having a touch-sensitive display screen, the at least one processor being configured to: obtain application information associated with an application stored on the electronic device; determine that the application information comprises a mapping of control functions to a subset of keyboard characters, the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; render and display the subset of keyboard characters based on the mapping; and control operation of the application in response to actuation of the subset of keyboard characters.

11. The electronic device of claim 10, wherein the subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard.

12. The electronic device of claim 10, wherein a layout of the subset of keyboard characters on the display screen is customizable.

13. The electronic device of claim 10, wherein the application is executed in a web browser.

14. The electronic device of claim 13, wherein the application is a plug-in application for the web browser.

15. The electronic device of claim 10, wherein the at least one processor is further configured to launch the application on the electronic device prior to obtaining information.

16. A non-transitory computer-readable medium storing code which, when executed by a processor of an electronic device, causes the electronic device to implement: obtaining application information associated with an application stored on the electronic device; determining that the application information comprises a mapping of control functions to a subset of keyboard characters, the subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; rendering and displaying, by the electronic device based on the mapping, the subset of keyboard characters; and controlling operation of the application in response to actuation of the subset of keyboard characters.

17. The non-transitory computer-readable medium of claim 16, wherein the subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard.

18. The non-transitory computer-readable medium of claim 16, wherein a layout of the subset of keyboard characters on the display is customizable.

19. The non-transitory computer-readable medium of claim 16, wherein the application is executed in a web browser.

20. The non-transitory computer-readable medium of claim 19, wherein the application is a plug-in application for the web browser.

21. The non-transitory computer-readable medium of claim 16, wherein the electronic device is caused to implement obtaining information after the application is launched.




















1. A method implemented by an electronic device, the method comprising: launching a first application on the electronic device; obtaining first application information associated with the first application from a remote site over a network; determining that the first application information comprises a first mapping of control functions to a first subset of keyboard characters, the first subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; rendering and displaying, by the electronic device based on the first mapping, the first subset of keyboard characters; controlling operation of the first application in response to actuation of the first subset of keyboard characters; launching a second application on the electronic device; obtaining second application information associated with the second application from a remote site over a network; determining that the second application information comprises a second mapping of control functions to a second subset of keyboard characters, the second subset comprising fewer than all of the plurality of keyboard characters of the virtual keyboard; rendering and displaying, by the electronic device based on the second mapping, the second subset of keyboard characters; and controlling operation of the second application in response to actuation of the second subset of keyboard characters.

2. The method of claim 1, wherein the display is a touch sensitive display.

3. The method of claim 1, wherein the first subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard.

4. The method of claim 3, wherein the first subset of keyboard characters comprises an up key, a down key, a left key, and a right key.

5. The method of claim 1, wherein the first application is a game application.

6. The method of claim 1, wherein a layout of either the first or second subset of keyboard characters on the display is customizable.

7. The method of claim 1, wherein either the first or second mapping is comprised in a configuration of a virtual controller pad defined for the first or second application.

8. The method of claim 1, wherein the either first application or second application is executed in a web browser.

9. An electronic device, comprising: at least one processor; and a display device having a touch-sensitive display screen, the at least one processor being configured to: launch a first application on the electronic device; obtain first application information associated with the first application from a remote site over a network; determine that the first application information comprises a first mapping of control functions to a first subset of keyboard characters, the first subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; render and display, based on the first mapping, the first subset of keyboard characters; control operation of the first application in response to actuation of the first subset of keyboard characters; launch a second application on the electronic device; obtain second application information associated with the second application from a remote site over a network; determine that the second application information comprises a second mapping of control functions to a second subset of keyboard characters, the second subset comprising fewer than all of the plurality of keyboard characters of the virtual keyboard; render and display, by the electronic device based on the second mapping, the second subset of keyboard characters; and control operation of the second application in response to actuation of the second subset of keyboard characters.

10. The electronic device of claim 9, wherein either the first or second application comprises a game application.

11. The electronic device of claim 9, wherein each of the first and second application is designed for a computer having a physical keyboard, and touch events relating to each of the first and second subsets of keyboard characters simulate events relating to corresponding keys of the physical keyboard of the computer.

12. The electronic device of claim 9, wherein the first subset of keyboard characters is rendered and displayed in an arrangement corresponding to an arrangement of the keyboard characters in a physical keyboard.

13. The electronic device of claim 12, wherein the first subset of keyboard characters comprises an up key, a down key, a left key, and a right key.

14. The electronic device of claim 9, wherein a layout of either the first or second subset of keyboard characters on the display is customizable.

15. The electronic device of claim 9, wherein either the first or second mapping is comprised in a configuration of a virtual controller pad defined for the first or second application.

16. The electronic device of claim 9, wherein either first application or second application is executed in a web browser.

17. A non-transitory computer-readable medium storing code which, when executed by a processor of an electronic device, causes the electronic device to implement: launching a first application on the electronic device; obtaining first application information associated with the first application from a remote site over a network; determining that the first application information comprises a first mapping of control functions to a first subset of keyboard characters, the first subset comprising fewer than all of a plurality of keyboard characters of a virtual keyboard; rendering and displaying, based on the first mapping, the first subset of keyboard characters; and controlling operation of the first application in response to actuation of the first subset of keyboard characters; launching a second application on the electronic device; obtaining second application information associated with the second application from a remote site over a network; determining that the second application information comprises a second mapping of control functions to a second subset of keyboard characters, the second subset comprising fewer than all of the plurality of keyboard characters of the virtual keyboard; rendering and displaying, by the electronic device based on the second mapping, the second subset of keyboard characters; and controlling operation of the second application in response to actuation of the second subset of keyboard characters.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692